                     Case 2:18-cv-09531-JLS-DFM Document 78 Filed 11/15/19 Page 1 of 5 Page ID #:698



                       1       BARRETT K. GREEN, Bar No. 145393
                               bgreen@littler.com
                       2       COURTNEY S. HOBSON, Bar No. 252322
                               chobson@littler.com
                       3       LITTLER MENDELSON, P.C.
                               2049 Century Park East
                       4       5th Floor
                               Los Angeles, CA 90067.3107
                       5       Telephone: 310.553.0308
                               Facsimile: 310.553.5583
                       6
                               Attorneys for Defendant
                       7       AUSTIN BEUTNER
                       8
                       9
                   10
                   11
                                                       UNITED STATES DISTRICT COURT
                   12
                                                     CENTRAL DISTRICT OF CALIFORNIA
                   13
                               THOMAS FEW,                               Case No. 2:18-cv-09531 JLS (DFMx)
                   14
                                               Plaintiff,                DEFENDANT AUSTIN BEUTNER’S
                   15                                                    OPPOSITION TO PLAINTIFF
                               v.                                        THOMAS FEW’S MOTION FOR
                   16                                                    SUMMARY JUDGMENT
                   17          UNITED TEACHERS OF LOS                    Date: December 6, 2019
                               ANGELES; AUSTIN BEUTNER, in               Time: 10:30 a.m.
                   18          his official capacity as Superintendent   Dept: 10A
                               of LOS ANGELES UNIFIED
                   19          SCHOOL DISTRICT; XAVIER
                               BECERRA, in his official capacity as
                   20          attorney General of California,

                   21                          Defendant.
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LITTLER MENDELSON, P.C.
     2049 Century Park East
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                     Case 2:18-cv-09531-JLS-DFM Document 78 Filed 11/15/19 Page 2 of 5 Page ID #:699



                       1                                                   I.
                       2                    INTRODUCTION AND SUMMARY OF ARGUMENT
                       3                    Plaintiff Thomas Few (“Few”) has moved for summary judgment in this
                       4       matter. Plaintiff did not specifically elaborate upon his claims against Defendant
                       5       Austin Beutner in his Memorandum of Points and Authorities (Dkt. 73-1), and instead
                       6       appears to focus his argument upon his disputes with UTLA. For the sake of clarity,
                       7       Defendant Beutner submits this brief opposition as to the claims for prospective relief
                       8       against him as asserted in Plaintiff’s Notice of Motion (Dkt. 73).
                       9                    As set forth in his Notice of Motion, it appears Plaintiff seeks declaratory
                   10          and prospective injunctive relief against Defendant Austin Beutner, who is sued in his
                   11          official capacity as Superintendent of the Los Angeles Unified School District
                   12          (LAUSD). See Dkt. 73 at ¶¶ c, d.
                   13                       Specifically, Plaintiff seeks to have the Court (1) declare that the practice
                   14          by the alleged District of withholding union dues from Few’s paycheck was
                   15          unconstitutional because Few did not provide affirmative consent for [him] to do so;
                   16          and (2) enjoin the District from collecting union dues from public employees like Few
                   17          who request to end their dues deduction prior to an opt-out period delineated in a
                   18          collective bargaining agreement. See Id.
                   19                       For the reasons set forth below and in co-Defendant UTLA’s Opposition
                   20          to Plaintiff’s Summary Judgment (Dkt. 77), the applicable portions of which
                   21          Defendant Beutner hereby incorporates by reference, Plaintiff’s claims for prospective
                   22          relief are moot, and the Court accordingly lacks jurisdiction to consider the claims
                   23          against Defendant Beutner.
                   24                       With respect to Plaintiff’s other claims, Defendant Beutner is simply a
                   25          third party to the dispute between Plaintiff and UTLA. Because Plaintiff’s other
                   26          claims do not directly implicate the Superintendent, Defendant Beutner addresses the
                   27          claims for prospective relief asserted against him herein.
                   28
LITTLER MENDELSON, P.C.
     2049 Century Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                          1.
          310.553.0308
                     Case 2:18-cv-09531-JLS-DFM Document 78 Filed 11/15/19 Page 3 of 5 Page ID #:700



                       1                                                  II.
                       2                                       LEGAL ARGUMENT
                       3                A.   Plaintiff’s Claims For Prospective Relief Against Superintendent
                       4                     Beutner Are Moot, And The Court Lacks Jurisdiction To Consider
                       5                     These Claims.
                       6                     As set forth in detail in Defendant UTLA’s Opposition to Plaintiff’s
                       7       Motion for Summary Judgment, at §1, pp. 4 – 7, Plaintiff’s claims for prospective
                       8       relief against Defendants UTLA and Beutner are moot. For brevity, Defendant
                       9       Beutner hereby incorporates by reference UTLA’s legal arguments regarding
                   10          mootness.
                   11                        Specifically, because it is undisputed that Plaintiff is no longer a union
                   12          member and is thus no longer subject to dues deductions by UTLA and/or LAUSD,
                   13          his claims for both prospective injunctive relief and declaratory relief against
                   14          Defendant Beutner are moot.1 See Joint Statement of Undisputed Facts (Dkt. 71 at ¶¶
                   15          9-12). Plaintiff has not submitted any evidence indicating he intends to re-join the
                   16          union.
                   17                        This Court has already found claims for prospective relief to be moot
                   18          under indistinguishable circumstances, as argued by UTLA as well. See UTLA’s
                   19          Opposition, Dkt. 77 at p. 4 (specifically see Seager v. United Teachers Los Angeles,
                   20          2019 WL 3822001 (C.D. Cal. Aug. 14, 2019), at *2; Babb v. Cal. Teachers Ass’n, 378
                   21          F.Supp.3d 857, 886 (C.D. Cal. 2019); see also Mayer v. Wallingford-Swarthmore Sch.
                   22          Dist., __ F.Supp.3d __, 2019 WL 4674397, at *3 (E.D. Pa. Sept. 24, 2019)
                   23          (“[N]umerous courts have ruled that cases similar to this one” seeking prospective
                   24          relief challenging dues deductions “are moot once the dues collection has ended.”); id.
                   25          at *3 n.27 (citing numerous cases). In a non-class action, a plaintiff may not keep a
                   26
                   27          1
                                Although Plaintiff did not elaborate upon his claims for injunctive relief in his
                               memorandum of Points and Authorities, those claims are moot for the same reasons as
                   28          his claims for declaratory relief.
LITTLER MENDELSON, P.C.
     2049 Century Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                        2.
          310.553.0308
                     Case 2:18-cv-09531-JLS-DFM Document 78 Filed 11/15/19 Page 4 of 5 Page ID #:701



                       1       moot claim alive by arguing that a declaratory judgment might benefit others. See
                       2       Lane v. Williams, 455 U.S. 624, 634 (1982); Golden v. Zwickler, 394 U.S. 103, 109-
                       3       10 (1969).
                       4                    Because Plaintiff has not shown that he intends to rejoin the union, his
                       5       claims that his allegations remain ripe for review must fail. See UTLA’s Opposition
                       6       at pp. 4-5 (the capable-of-repetition-yet-evading-review doctrine only applies “where
                       7       … two circumstances [are] simultaneously present: (1) the challenged action is in its
                       8       duration too short to be fully litigated prior to its cessation or expiration, and (2) there
                       9       [is] a reasonable expectation that the same complaining party would be subjected to
                   10          the same action again.” Lewis v. Cont’l Bank Corp., 494 U.S. 472, 481 (1990)
                   11          (internal quotation marks, brackets, and citation omitted; brackets and emphasis
                   12          added); see also City of Los Angeles v. Lyons, 461 U.S. 95, 109 (1983) (doctrine
                   13          “applies only in exceptional situations, and generally only where the named plaintiff
                   14          can make a reasonable showing that he will again be subjected to the alleged
                   15          illegality”) (emphasis added); Johnson v. Rancho Santiago Cmty. Coll. Dist., 623 F.3d
                   16          1011, 1019 (9th Cir. 2010) (doctrine “applies only where (1) the duration of the
                   17          challenged action is too short to allow full litigation before it ceases, and (2) there is a
                   18          reasonable expectation that the plaintiffs will be subjected to it again”) (quotation
                   19          marks, citations omitted; emphases added).
                   20                       Plaintiff’s claims for prospective injunctive and declaratory relief are
                   21          moot. Because no exceptions to mootness apply, the Court therefore lacks jurisdiction
                   22          to consider the claims for prospective injunctive and declaratory relief asserted against
                   23          Defendant Beutner.
                   24
                   25
                   26
                   27
                   28
LITTLER MENDELSON, P.C.
     2049 Century Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                           3.
          310.553.0308
                     Case 2:18-cv-09531-JLS-DFM Document 78 Filed 11/15/19 Page 5 of 5 Page ID #:702



                       1                                                      III.
                       2                                               CONCLUSION
                       3                          For all the foregoing reasons, Defendant Austin Beutner respectfully
                       4       requests that the Court deny Plaintiff’s Motion for Summary Judgment as to the
                       5       claims asserted against him.
                       6       Dated: November 15, 2019                        Respectfully submitted,
                       7
                       8                                                       /s/ Barrett K. Green
                                                                               BARRETT K. GREEN
                       9                                                       LITTLER MENDELSON, P.C.
                                                                               Attorneys for Defendant
                   10                                                          AUSTIN BEUTNER
                   11
                               4829-4815-3260.3 050758.1036
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LITTLER MENDELSON, P.C.
     2049 Century Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                              4.
          310.553.0308
